—Order, Supreme Court, New York County (Eileen Bransten, J.), entered May 23, 2000, which granted defendant Port Authority’s motion to dismiss the complaint for lack of subject matter jurisdiction, unanimously affirmed, without costs.
Supreme Court properly dismissed the complaint for lack of subject matter jurisdiction since plaintiff failed to comply with the specific requirements for a notice of claim against a State agency (see, McKinney’s Uncons Laws of NY § 7108 [L 1950, ch 301, § 8, as amended]; Patel v Port Auth., 184 AD2d 235). Although plaintiff urges that it substantially complied with the applicable notice of claim requirements, substantial compliance is insufficient. A proper notice of claim is a jurisdictional prerequisite of a suit against a State agency and, accordingly, defects in a notice of claim served upon a State agency may not be judicially waived where, as here, there is no statutory authority for such waiver (see, id,.). Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Saxe, JJ.